Citation Nr: 0632959	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 30, 1967, to 
November 22, 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claim.

This case was previously before the Board in March 2004, at 
which time it was remanded to comply with the veteran's 
request for a videoconference hearing.  Following the Board's 
remand, the veteran was scheduled for such a hearing in July 
2004, but the hearing was cancelled at the veteran's request.  
He was subsequently scheduled for a new hearing in July 2006, 
but failed to report for that hearing.  Accordingly, his 
request for a personal hearing is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d), 20.704(d) (2006).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the veteran reported that he fractured his left 
ankle during active service, the service medical records 
contain no evidence of such an injury nor any other problems 
associated with the left ankle.

3.  The veteran's current left ankle disorder was first 
diagnosed many years after his separation from active 
service, and no competent medical evidence is of record which 
relates the current disability to active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's left 
ankle disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice required by 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran was provided with 
the requisite preadjudication notice by correspondence dated 
in March 2002, which was clearly prior to the July 2002 
rating decision that is the subject of this appeal.  He was 
also provided with additional notification by correspondence 
dated in April 2004 and March 2006.  Taken together, these 
letters informed the veteran of the evidence necessary to 
substantiate his current claim, of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.

The Board also notes that it is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date disability.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, neither element (1) nor (2) is in dispute.  
Element (3) is in dispute, and was addressed by the March 
2002 and April 2004 letters.  With respect to elements (4) 
and (5), the Board observes that the March 2006 letter 
specifically cited to Dingess/Hartman, and included 
information regarding disability rating(s) and effective 
date(s) which largely tracks the Court's discussion of these 
issues in that decision.  As such, the veteran has received 
adequate notice of these elements.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing in the record reflects that the 
veteran has indicated the existence of any relevant evidence 
for this period that has not been obtained or requested.  As 
noted in the Introduction, his request for a hearing in 
conjunction with this appeal is deemed withdrawn.  The Board 
acknowledges that no VA medical examination was accorded to 
the veteran in this case.  However, no such development is 
warranted based on the facts of this case.  Simply put, the 
outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service incurrence or aggravation of the 
claimed disability, referral of this case for an opinion as 
to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what is shown to have actually 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative).  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

For these reasons, the Board concludes that the duty to 
assist has been satisfied.

The Board further notes that it has thoroughly reviewed the 
record in conjunction with this case.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the veteran essentially 
contends that he fractured his left ankle in June 1967, while 
on active duty, and that he has had recurrent left ankle 
problems since that time.  He has also submitted an August 
2002 lay statement in support of his claim from JJ, who 
reported that he lived next door to the veteran in 1968, that 
the veteran reported having trouble with his left ankle at 
that time, and that the veteran had reported he broke his 
ankle at the recreation center.

However, nothing on file shows that the veteran or JJ has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  Moreover, JJ's 
statement goes to what he observed in 1968, which is after 
the veteran's period of active duty.  As such, JJ's statement 
does not and cannot attest to any injury the veteran may have 
sustained to his left ankle during service.

The Board further notes that the veteran's service medical 
records contain no mention of a left ankle fracture during 
active service, or any other problems associated with the 
left ankle.  In fact, the veteran's feet and lower 
extremities were clinically evaluated as normal on his 
November 1967 discharge examination.  Moreover, on a 
concurrent Report of Medical History, the veteran, in 
pertinent part, checked boxes to indicate that he had not 
experienced swollen or painful joints, history of broken 
bones, or foot trouble.  These records reflect he was 
discharged from service due to a personality disorder.

The Board also notes that the first indication of a left 
ankle disorder in the competent medical evidence appears to 
be private records dated in March 2002, approximately 34 
years after the veteran's separation from service.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.).

The Board acknowledges that the March 2002 records reflect 
the veteran reported he had fractured his left ankle 34 years 
previously.  However, the fact that the veteran's statements 
concerning the etiology of his current left ankle disorder 
were transcribed by health care providers does not turn such 
statements into competent medical evidence.  As the Court has 
noted, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).

In addition, the first evidence of record in which the 
veteran asserted he fractured his left ankle during active 
service was as part of his November 2001 VA Form 21-526 
(Application for Compensation or Pension), again 
approximately 34 years after his separation from service.  
The Board finds the contemporaneous service medical records 
are entitled to more weight than the veteran's current 
contentions made decades after his separation from service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, 
the preponderance of the evidence is against a finding that 
the veteran sustained a left ankle fracture, or any other 
left ankle injury, while on active duty.

The Board further notes that no competent medical opinion is 
of record which relates the veteran's current left ankle 
disorder to active service.  Moreover, as the Board has 
determined that the preponderance of the evidence is against 
a finding that the veteran sustained a left ankle fracture or 
any other left ankle injury during service, such an opinion 
would be entitled to no probative value as it would based 
upon the veteran's unsubstantiated account of such an injury.  
See Godfrey, supra; see also Madden v. Gober, 125 F.3d 1477 
(Fed. Cir. 1997); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (citing Black v. Brown, 5 Vet. App. 177 (1993) 
(medical evidence was inadequate where medical opinions were 
general conclusions based on history furnished by appellant 
and on unsupported clinical evidence)); Swann v. Brown, 5 
Vet. App. 229 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left ankle disorder, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


